Exhibit 10.9
 
AMENDMENT NO. 1
TO
PROMISSORY NOTE
 
This Amendment No. 1 (this “Amendment”) is made effective as of February 11,
2014 by and between DE Acquisition 2, Inc., a Delaware corporation (“Maker”),
and _________ (the “Payee”).
 
 
A.
The Payee is the true, lawful, present and sole legal and beneficial owner of
that certain Promissory Note (the “Note”) dated __________ and issued by Maker
in an original principal amount of $_________.

 
 
B.
Maker and the Payee each desire to amend the Note to alter the terms of
repayment, on the terms and subject to the conditions set forth in this
Amendment.

 
NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1.     Definitions. Capitalized terms used but not defined in this Amendment
have the respective meanings ascribed to them in the Note.
 
2.     Amendments to the Note.  The Note is hereby amended as follows:
 
a.      The reference to “_________” in the first paragraph of the Note is
hereby replaced with “January 31, 2016.”
 
b.      Clause (ii) in the first paragraph of the Note is hereby replaced in its
entirety with “(ii) the date that the Maker (or a wholly owned subsidiary of the
Maker) consummates one or more private placements of debt or equity securities
resulting in aggregate gross proceeds of $10,000,000”.
 
c.      Each reference to this “Promissory Note” in the Note will hereafter be
deemed to refer to the Note as amended hereby.
 
3.      Payee Affirmation. Payee represents that the Note and any rights or
interests therein have not been endorsed, and have not been pledged,
hypothecated, sold, delivered, deposited under any agreement, transferred or
assigned, or disposed of in any manner by Payee or on its behalf.  Neither Payee
nor anyone on Payee’s behalf has signed any power of attorney, assignment or
authorization respecting the Note.
 
4.      Limited Effect.  Except as expressly provided hereby, all of the terms
and provisions of the Note are and will remain in full force and effect.
 
5.      Successors and Assigns.  This Amendment will inure to the benefit of and
be binding upon Borrower and Lender and each of their respective successors and
assigns.
 
6.      Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Minnesota.
 
7.      Counterparts.  This Amendment may be executed in any number of
counterparts, all of which shall constitute one and the same agreement, and any
party hereto may execute this Amendment by signing and delivering one or more
counterparts. Delivery of an executed counterpart of this Amendment
electronically or by facsimile shall be effective as delivery of an original
executed counterpart of this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to
Promissory Note as of the date first set forth above.
 

 
MAKER:
 
DE ACQUISITION 2, INC.
           
By
   
Its
         
PAYEE:
 
 
   

 
 

--------------------------------------------------------------------------------